Per Curiam:
The motion is to all effects the same as that made before the surrogate in April, 1921, which was then denied. The remedy of claimant if aggrieved by the order of April 5, 1921, was to appeal therefrom. This was not done. The orderly administration of justice forbids a later review of the matters then determined in the absence of new facts and no new facts are made to appear. All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ. Order of March 7, 1925, reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. [See post, p. 852.]